                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



MARK FUNK, as Administrator of the
Estate of Dorothy Funk, deceased;
MARK FUNK, as heir at law of his mother,
Dorothy Funk; and ALAN FUNK, as heir
at law of his mother, Dorothy Funk,
              Plaintiffs,

      vs.                                             No. 17-1099-JTM

PINNACLE HEALTH FACILITIES XXXII., LP,
           Defendant.




                           MEMORANDUM AND ORDER




      This is a wrongful death action, alleging that the decedent died as the result of a

nursing home fall. Defendant operator of the home has moved for summary judgment,

contending that the plaintiffs’ failure to designate any medical expert to testify to

causation is fatal to their claims for negligence. The motion raises two issues. Can

plaintiffs establish causation through the testimony of two nurses? And can they do so

by relying on the coroner’s death certificate? The court answers these questions,

respectively, “no” and “yes.”
Findings of Fact

       Clearwater is a skilled nursing and rehabilitation facility. From September 29 to

December 1, 2014, Funk resided at Clearwater, except for four days in October when she

was at Via Christi St. Francis Hospital. Prior to her death, Funk had multiple health issues,

including muscle weakness, edema, depression, atrial fibrillation, hypertension,

congestive heart failure, history of seizures, TIAs, coronary artery disease, and chronic

kidney disease.

       The plaintiffs assert that the 85-year-old Funk fell from her wheelchair and broke

her hip on December 1, 2014. She was treated at Via Christi, where on December 2, 2018

Drs. Bradley Dart operated on Funk performing an open reduction of the fracture of her

femur with internal fixation.

       Funk was discharged and transferred to Life Care Center of Andover. Two weeks

later, on December 15, Funk again fell, this time apparently from her bed, and was found

on the floor at Life Care Center. Funk died January 7, 2015.

       Pinnacle claims that the surgery was successful, but the effects were reversed after

Funk suffered the second separate fall.

       By prior order, the court dismissed plaintiffs’ survival claims against Clearwater.

Only the wrongful death claim against the nursing home remains.

       Plaintiffs have identified two experts, Betty Pankratz (a Registered Nurse), and

Judy Diggs (a Licensed Practical Nurse). Pankratz has a bachelor’s degree in education



                                             2
and nursing. Diggs earned her nursing degree through a one-year vocational-technical

program, and has worked for some 28 years in providing care to the elderly.

      The Amended Certificate of Death completed by Sedgwick County Deputy

Medical Examiner Scott Kipper identifies the cause of death as “complications of a left

hip fracture” due to a December 1, 2014 fall at the Clearwater nursing home.



Conclusions of Law

      Pinnacle argues that plaintiffs have failed to present acceptable medical testimony

of causation because Nurses Pankratz and Diggs are simply not qualified to give evidence

as to Dorothy Funk’s cause of death. In support of its argument, Pinnacle cites numerous

cases determining that nurses were not qualified to give expert opinions as to medical

causation. See Cunningham v. Riverside, 33 Kan. App. 2d 1, 99 P.3d 133 (2004) (patient

alleging nursing assistant caused leg fracture was required to present “expert evidence

to show that her injury was caused by Profit's conduct,” especially given evidence of pre-

existing osteoporosis); Giddens v. Via Christi Reg'l Med. Ctr., Inc., 338 P.3d 23 (Kan. Ct.

App. 2014) (”[a]s a general rule, only expert medical testimony is competent to prove

causation in medical malpractice case”)

      The Funks argue that the nurses are qualified to testify as to the cause of death,

citing Frausto v. Yakima HMA, 188 Wash.2d 227, 393 P.3d 776 (2017) as recognizing a

“majority rule … permit[ting] nurses to express opinions as to medical causation in

malpractice actions.” (Dkt. 105, at 25). They argue that the testimony of Pankratz and

                                            3
Diggs is admissible under Fed.R.Evid. 702, citing U.S. Surgical v. Orris, Inc., 983 F.Supp.

963 (D. Kan. 1997) and Wooten v. United States, 574 F.Supp. 200 (W.D. Tenn. 1982), and

cite Kansas decisions such as Mellies v. National Heritage, Inc., 6 Kan.App.2d 910, 636 P.2d

215 (1981) as also “permit[ting] nurses to render opinions on causation.” (Dkt. 105, at 28).

        The court finds plaintiffs’ authorities unpersuasive. Fausto does indeed point to a

very slight majority among state court decisions—when the question is whether nurses

are absolutely and categorically barred from ever addressing the issue of causation.1 But

the case does not support the conclusion that registered nurses or licensed nurse

practioners may testify as to medical causation in general, let alone, as here, give an

opinion as to the cause of death in cases with a complicated etiology.2

        Notably, despite an apparently exhaustive exploration of state decisions

permitting nurses to testify as expert witnesses (Dkt. 105, at 20-30), the Funks have cited

no authority allowing a nurse to testify as to the cause of death. Rather, the cited decisions




1As the Frausto court explained, “[t]he sole issue in this case is whether advanced registered nurse
practioners (ARNPs) are per se disqualified from testifying on proximate cause.” 393 P.3d at 777.

2 Frausto is also distiguishable because the case not only involved ARNPs (who generally have a higher
level of training as nurses) but because, as the court stressed, ARNPs are explicitly empowered by
Washington state law to independently diagnose some illnesses and injuries. 393 P.3d at 780
(“Washington's nursing statutes differ from statutes in other states in that our legislature has empowered
ARNPs to diagnose illnesses and injuries to at least a limited degree”).

                                                    4
have simply allowed nurses to testify as to other issues. Overwhelmingly, as indeed in

Mellies, the decisions have centered on the ability of nurses to testify as to bedsores.3

        To a certain extent, the plaintiffs’ argument confuses the ability of a nurse to testify

as to a standard of care and as to causation. Thus, citing Mellies, Plaintiffs argue that,

“Like bedsores, the testimony of the nurses should be permitted because falls in nursing

homes are ‘primarily a nursing problem,’ and the duty for the prevent care, and treatment

of falls primarily rests with nursing home, not physicians.” (Dkt. 105, at 28). But while

preventing falls in nursing homes is a nursing problem, Pinnacle’s motion raises the issue

not whether it may have violated the standard of care, but the separate issue of whether

the fall caused Dorothy Funk’s death. In the present case, this determination includes

consideration of the fall, but also the effects of the surgery, and a second fall after that

surgery on an elderly patient with numerous ailments.

        The plaintiffs’ citations to two federal decisions are also of little help. In Wooten,

the court again addressed the ability of a nurse to testify as to the standard of care, not

causation. See 574 F.Supp. at 209 (finding registered nurse was qualified to give expert

testimony that “the care given by VA personnel in this case did not meet the standard of




3 See Gaines v. Comanche County Med. Hosp., 2006 Ok. 39, 143 P.3d 203, 206 (2006) (“in all causes in which
the issue of a nurse's expert testimony arose in response to inquiries concerning a patient's development of
and the treatment for bedsores, all jurisdictions having addressed the issue allow the testimony”)

                                                     5
care which is acceptable among professionals in the medical field, specifically nursing

care”). 4

        Nor, in U.S. Surgical Corp. v. Orris, Inc., 983 F.Supp. 963, 967 (D. Kan. 1997), did

this court approve the ability of a nurse to give testimony as to medical causation. The

plaintiffs’ statement (Dkt. 105, at 23) that in U.S. Surgical the court “f[ou]nd a nurse

qualified to testify as an expert in a products liability action” is inaccurate. The case was

not a typical products liability action, but a trademark infringement case, in which the

plaintiff manufacturer of disposable medical supplies alleged defendant companies were

improperly recycling those supplies for reuse. The case did not directly involve any

claims of death or personal injury, and the court did not suggest a nurse would be




4 By Supplemental Notice (Dkt. 122), plaintiffs have also cited Holt v. Wesley Medical Center, 2004 WL
1636571 (D. Kan. 2004), where Judge Robinson denied the defendant hospital’s Daubert motion to exclude
the opinion of a registered nurse in a medical malpractice case, which alleged that understaffing resulted
in significant injuries to a newborn infant.

        However, the defendant in Holt did not challenge the nurse as unqualified to offer medical
testimony, for the simple reason that the nurse did not attempt to give any diagnosis or explain the infant’s
resulting medical condtion. Rather, the matter before the court was “the issue of nurse understaffing,” with
the hospital arguing that the nurse-expert, with her neonatal experience, was “not qualified to render an
opinion as to the standard of nursing care on an obstetrical nursing unit.” Id. at *4.

        The court denied the motion, finding the witness could address the issue of undertaffing because
she “has supported her conclusion with specific evidence, including Mrs. Holt's medical charts, which
showed that the nurses failed to take and record vital signs as required by nursing policies, the patient
assignment lists showing that a nurse assigned to Mrs. Holt was also assigned to a different patient and
frequent nurse staff changes taking place.” Id. at *3.

         Holt, like Wooten and other cases cited by plaintiffs, merely establishes that in an appropriate case,
a nurse may testify as to a nursing standard of care. But in its present motion, Pinnacle does not challenge
Pankratz or Diggs’ testimony as to the standard of care, or whether negligence may have caused the first
fall. (Dkt. 113, at 13). The issue is whether these nurses offer reliable testimony as to the cause of Dorothy
Funk’s death, which occurred a month later, after an intervening surgery and a second fall.
                                                      6
qualified to address such issues. Instead, the court addressed the separate issue of the

design of medical instruments;

        Here, the proffered evidence relates to Ms. Reichert's opinion that
        disposable medical instruments cannot be adequately recleaned and
        resterilized. The basis of her expertise and for her opinion is her thirty years
        of experience, including her operating room experience in which she has
        seen numerous unclean and/or faulty reused instruments, her employment
        experience in which she established a testing program to verify the
        effectiveness of recleaning and resterilizing, and her consulting experience
        in which she has visually examined recleaned and resterilized instruments.

Id. at 966.

        When presented with proposed expert testimony by nurses as to the causation of

medical conditions—other than bedsores—most courts have excluded it. See Gordon v.

Sunrise Senior Living Serv., 2009 WL 3698527, *3 (D. Col. Nov. 5, 2009) (collecting cases).

See also Peters v. Covenant Care Midwest, Inc., No. 8:08CV453, 2009 WL 3020140, at *7 (D.

Neb. Sept. 21, 2009); Richardson v. Methodist Hospital of Hattiesburg, 807 So.2d 1244

(Miss.2002); Estate of Gee ex rel. Beeman v. Bloomington Hosp., 201 WL 639517, *12 (S. D. Ind.

Feb. 7, 2012).5 And, more particularly, when the issue is the cause of a person’s death,

the exclusion appears virtually universal.




5 An examination of the eight cases cited in Frausto, 393 P.3d at 780 n. 5, as exemplifiying the majority rule
provides little support concluding that nurses can give reliable expert testimony as to general medical
causation. Three of the cases involve bedsores. See Mellies v. Nat'l Heritage, Inc., 6 Kan.App.2d 910, 918, 636
P.2d 215 (1981); Gaines v. Comanche County Med. Hosp., 2006 OK 39, 143 P.3d 203, 209; Freed v. Geisinger Med.
Ctr., 601 Pa. 233, 240, 971 A.2d 1202 (2009). Three of the cases were focused on standard of care rather than
causation. See Sheridan v. St. Luke's Reg'l Med. Ctr., 135 Idaho 775, 786, 25 P.3d 88 (2001) (“Nurses Sater and
Brown testified that the hospital nurses breached their standard of care” by failing to give notice of
progression of jaundice, and that as to causation, “a jury could reasonably and naturally infer from the
chain of circumstances that a breach of the standard of care in the first hospital stay proximately caused
[infant] Cal's injuries”); Salter v. Deaconess Family Med. Ctr., 267 A.D.2d 976, 976, 701 N.Y.S.2d 586 (App.
                                                      7
        “Nurses are not qualified to testify as to the medical cause of injuries.” Long
        v. Methodist Hosp. of Ind., Inc., 699 N.E.2d 1164, 1169 (Ind.Ct.App.1998).
        Additionally, “[w]hile a registered nurse may possess the education and
        skill necessary to testify as to the standard of care of a patient's treating
        nurses, a nurse is not competent to testify as to the patient's cause of death.”
        Davies v. Holy Family Hosp., No. 25960–9, 2008 WL 458617, at *9
        (Wash.Ct.App. Feb. 21, 2008) (unpublished op.) (citing Colwell v. Holy
        Family Hosp., 15 P.3d 210, 213–14 (Wash.Ct.App.2001) (holding “a medical
        doctor must still generally connect [the decedent's] death to the alleged
        nursing deficiencies”)).

Vaughn v. Mississippi Baptist Med. Ctr., 20 So.3d 645, 652 (Miss.2009).6



Div. 1999) (plaintiff’s expert nurse averred defendant’s nurse “deviated from the normal standard of care
by placing the washcloth in the microwave oven for one minute because that would cause the cloth to
become too hot for the intended use,” and defendant’s nurse “admitted that the washcloth caused the
infant's burns”); Morris v. Children's Hosp. Med. Ctr., 73 Ohio App.3d 437, 447, 597 N.E.2d 1110 (1991)
(finding admissible affidavit of nurse who “expressed her opinion that the practice alleged to have caused
Melissa Morris's injury was not in conformity with the accepted standards of nursing care”). The remaining
cases give little precedential support for the proposition. See Williams v. Eighth Judicial Dist. Ct., 127 Nev.
518, 529, 262 P.3d 360 (2011) (“while Nurse Hambrick may be more than qualified to testify as to proper
cleaning and sterilization procedures for endoscopic equipment and can testify on those subjects, he does
not possess the requisite skill, knowledge, or experience to testify as an expert witness regarding the
medical cause of hepatitis C transmission at ECSN”); State v. Tyler, 346 N.C. 187, 204, 485 S.E.2d 599 (1997)
(discussing issue in dicta in criminal action, “since defendant did not object on the grounds that the
testifying witnesses were not qualified as experts, he has waived his right to later make the challenge on
appeal”) (quotation omitted).

6 See also Peppers v. Washingto County, Tenn., 2015 WL 13404333, *2 (E.D. Tenn. Oct. 8, 2015) (nurse was not
qualified to testify that cause of death was asphyxiation); Miller v. Multonomah Cunty, 2015 WL 3507949, *
n. 3 (D. Or. June 3, 2015) (“Under Oregon law, Nurse Alsdorf is not qualified to render an expert opinion
as to cause of death.”); Peters v. Covenant Care Midwest, Inc., No. 8:08CV453, 2009 WL 3020140, at *7 (D. Neb.
Sept. 21, 2009) (“Nurse Stanzel is not qualified to testify as an expert witness regarding the cause of death”);
Richardson v. Methodist Hospital of Hattiesburg, 807 So.2d 1244, 1247-48 (Miss.2002) (“While [Nurse] Keller is
qualified to testify concerning deviations in nursing care and resultant pain and suffering, she is not
qualified to testify concerning the causal nexus between these deviations and Wheeless’s death”); Stryczek
v. Methodist Hosps., 694 N.E.2d 1186, 1189–90 (Ind. Ct. App. 1998) (“nurse witness was not qualified to
address standard of care and “is also not qualified to testify as to whether these alleged deviations caused
Elizabeth's cardiac damage”); Highland Pines Nursing Home, Ltd. v. Brabham, No. 12-03-00221-CV, 2004 WL
100403, at *3 (Tex. App. Jan. 21, 2004) (while a nurse could testify as to causation of nursing home patient’s
decubitis ulcers, trial court abused its discretion in its “implied finding that Nurse Hogstel is qualified as
an expert witness concerning the cause of Mr. Lincoln's death”), cause dismissed sub nom. In re Highland Pines
Nursing Home Ltd., No. 12-03-00221-CV, 2004 WL 252099 (Tex. App. Feb. 11, 2004); Chapman v. South Pointe
Hosp., 186 Ohio App. 3d 430, 435, 928 N.E.2d 777, 781 (2010) (“the nurse in this case, if otherwise qualified,
could aver to the appropriate standard of care for nurses,” but not “as to proximate cause”) (emphasis in
                                                       8
        Applying these principles to the present action, the court has no difficulty

excluding the opinions of Nurses Pankratz and Diggs as to the cause of death of Dorothy

Funk. The plaintiffs have failed to show that the determination of a cause of death falls

within their experience, education, or training. Cf. Mellies, 636 Kan. at 224 (approving

expert nurse testimony as to bedsores, because “their prevention, treatment and cure are

largely nursing duties”).

        The plaintiffs stress the years of experience and training by Registered Nurse

Pankratz and Licensed Practical Nurse Diggs. (Dkt. 105, ¶¶ 28-41; 42-61). The cited

evidence shows that the witness could provide reliable evidence as to the need to prevent

falls in nursing homes, and that a fall may result in a fracture. Otherwise, the cited

evidence merely reflects blanket assertions of causation based on reviews of the medical

record. Nothing in the cited evidence shows that either Pankratz or Diggs has any prior

experience in sorting out the cause of death of an elderly patient with significant existing

ailments and an intervening surgery and additional injury in the form of a second fall.

Nothing in the cited evidence shows that RNs and LPNs in Kansas are ordinarily or even

occasionally tasked with making such complex medical diagnoses. The court accordingly

excludes any opinion testimony by Pankratz or Diggs as to causation.




original); Coonce v. Simons, 520 S.W.3d 821, 824 (Mo. Ct. App. 2017) (“When an expert's opinion as to cause
of death is necessary, that expert must be a medical doctor…. Plaintiffs have cited no relevant authority
supporting their argument that Nurse Brown's opinion was competent evidence of the cause of Coonce's
death”)

                                                    9
        Pinnacle also argues that the amended certificate of death cited by plaintiffs is

insufficient, noting that proof of causation ordinarily requires expert medical testimony.

And it is true many Kansas decisions so held — “Except where the lack of reasonable care

or the existence of proximate cause is apparent to the average layman from common

knowledge or experience, expert testimony is required in medical malpractice cases to

establish the accepted standard of care and to prove causation.” Bacon v. Mercy Hosp. of

Ft. Scott, Kan., 243 Kan. 303, 307-08, 756 P.3d 416 (1988).7

        But each of the cases cited by Pinnacle involve the distinction between expert

testimony and lay witness testimony; there is no indication that the courts were

attempting to create a rule that expert opinion evidence may only be presented by live

witness testimony. And there are indications to the contrary. In one of the cases in the

Bacon line of authority, Karrigan v. Nazareth Convent & Academy, Inc., 212 Kan. 44, 510 P.2d

190, 195(1973), the court repeated the general rule and stressed that the plaintiff had

“introduced no expert testimony” on the subject of the standard of care, but had

“introduc[ed] portions of three medical texts identified by a physician witness as reliable




7 Other cases cited by Pinnacle include Sharples v. Roberts, 249 Kan. 286, 296, 816 P.2d 390 (1991) (“Expert
medical testimony is ordinarily required to establish a causal connection between the plaintiff's injuries
and the defendant's negligence”); Watkins v. McAllister, 30 Kan. App. 2d 1255, 1258, 59 P.3d 1021 (2002)
(“Expert testimony is required in medical malpractice cases to establish the applicable standard of care
and to prove causation.”); Mellies v. Nat’l Heritage, Inc., 6 Kan. App. 2d 910, Syl. ¶ 4, 636 P.2d 215 (1981)
(“As a general rule in medical malpractice cases, expert testimony is necessary to support the conclusion
as to causation”); Tudor v. Wheatland Nursing 42 Kan.App.2d 624, 628-29, 214 P.3d 1217 (2009) (whether
classified as ordiniary negligence or medical malpractice, “expert testimony is necessary only if the
matter is outside the common knowledge of the jury”).

                                                     10
authorities.” The court summarized the contents of those texts, and concluded that in fact

“[n]one of these tended to show that Dr. Stone was negligent.” Id. But if the defendant’s

theory were true — that only live witness testimony counts — it would not have needed

to do so.

          More importantly, Kansas courts have given weight to the medical opinions

contained in death certificates issued under statutory authority. In Kansas, coroners are

public officials licensed to practice medicine and surgery. K.S.A. 22a-226. The coroner is

charged to “make inquiries concerning the cause of death” in a wide variety of cases, 8

K.S.A. 22a-232, and reviews both medical records and the records of law enforcement,

may investigate the scene of the death, perform an inquest, and, of course, conduct an

autopsy. K.S.A. 22a-231. Certified coroner records “shall be received in any court or

administrative body in the state as competent evidence of the matters and facts therein

contained.” K.S.A. 22a-235. And, under K.S.A. 65-2416(a), timely certificates of death

“shall be prima facie evidence of the facts therein stated.”9



8   The coroner is empowered to act where:

          the death is suspected to have been the result of violence, caused by unlawful means or by
          suicide, or by casualty, or suddenly when the decedent was in apparent health, or when
          decedent was not regularly attended by a licensed physician, or in any suspicious or
          unusual manner, or when in police custody, or when in a jail or correctional institution, or
          in any circumstances specified under K.S.A. 22a-242 [involving the death of children], and
          amendments thereto, or when the determination of the cause of a death is held to be in the
          public interest.

K.S.A. 22a-231.

9 See State v. Bell, 239 Kan. 229, 234, 718 P.2d 628 (1986) (“a coroner’s report becomes an official public
document” admissible under hearsay exception)
                                                      11
       In Berthelson v. Developmental Serv. of N.W. Kan., 2006 WL 3774332, *6 (Kan.Ct.App.

Dec. 22, 2006), the court concluded that “the plaintiffs' failure to proffer expert testimony

in that regard was fatal to their wrongful death action” because the issue of causation

was too complex for an ordinary person to understand. The court rejected plaintiffs’

reliance on a death certificate – not, as Pinnacle would have it, because live testimony is

required — but because in that case the certificate was ambiguous, as

       neither [the preliminary nor the final] death certificate establishes the causal
       link between the alleged negligent acts and Daniel's death. The manner of
       death portion of both certificates indicated that it could not be determined
       whether Daniel's death may have been completely natural and unaffected
       by any prior injuries.


Id.

       In Anderson v. K&E Health Mgmt., 2006 WL 851471 (Kan.Ct.App. March 31, 2006),

the trial court had awarded summary judgment in a wrongful death due to a nursing

home fall because the plaintiff had not offered expert testimony of causation. The court

of appeals reversed, finding an issue of fact on the issue of causation existed.

       The record also shows Anderson controverted the cause of death of sepsis
       in her response to K & E's motion for summary judgment by submitting for
       the court's review Alma's official death certificate, signed by the District
       Coroner for Douglas County, a forensic pathologist, that indicated the sole
       cause of death was subdural hematoma. When a person dies under unusual
       circumstances, the coroner must take charge of the body, make an inquiry
       into the cause of death, and file a written report. K.S.A.2005 Supp. 22a–231;
       K.S.A.2005 Supp. 22a–232. The death certificate submitted by the coroner is
       on file with the Office of Vital Statistics in Topeka. Public records filed by
       the coroner shall be received in any court in Kansas as competent evidence
       of the matters and facts included in that record. K.S.A. 22a–235.


                                             12
*5. The court concluded that because there were “conflicting medical opinions” summary

judgment should not have issued. Id.

        This court addressed the issue indirectly in Hammers v. Douglas County, 2016 WL

6804905, (D. Kan. Nov. 16, 2016). The plaintiffs in Hammers alleged the decedent died as

the result of Alcohol Withdrawal Syndrome while held in the county jail, and in its order

the court focused primarily on propriety of the plaintiffs’ designation of rebuttal experts

on the issue of causation. But the court noted that for their case-in-chief, plaintiffs “relied

on the death certificate to initially establish Hammer’s cause of death … as ‘sudden death

due to seizure disorder probably related to acute ethanol withdrawal due to chronic

ethanolism.’” Id. at *2. The court ultimately held that, once defendants challenged this

conclusion, the plaintiffs could properly designate additional rebuttal experts. But the

court also indicated it had no problem with the initial reliance on the coroner’s report:

        While plaintiffs could have interviewed [coroner] Dr. Mitchell and
        designated him as a non-retained witness in their case-in-chief, they weren't
        required to do so. And plaintiffs weren't unreasonable for relying on what
        was listed in Hammers's death certificate—an official document filed with
        the State of Kansas.

Id. at *3.

        The court concludes that, beyond the standard of care, Pankratz and Diggs have

not been shown to offer reliable medical expert evidence as to the cause of death of

Dorothy Funk. However, the court finds that the amended death certificate creates a trial

issue as to the cause of death.



                                              13
      IT IS ACCORIDINGLY ORDERED this day of November, 2018, that defendant’s

Motion for Summary Judgment (Dkt. 89) is hereby granted in part and denied in part as

provided herein.




                                       s/ J. Thomas Marten
                                       J. Thomas Marten, Judge




                                         14
